Citation Nr: 1032468	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  06-26 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for a bilateral knee disability.

2.  Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel




INTRODUCTION

The Veteran had active duty service from February 1971 to 
February 1973.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision issued by the Togus, 
Maine, Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the Veteran's request to reopen his claim for 
service connection for a bilateral knee disorders.

Jurisdiction over this matter was transferred to the Roanoke, 
Virginia RO immediately after the issuance of the January 2006 
rating decision.

In argument presented to the RO in April 2008, 
the Veteran's representative listed the issue as being 
entitlement to service connection for hypertension.  In 
argument presented to the Board in July 2010, the 
representative listed the issues as including whether new 
and material evidence had been submitted to reopen a claim 
for service connection for a low back disability.  The 
issue of entitlement to service connection for 
hypertension or a back disability has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  These 
issues are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a bilateral 
knee disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a bilateral 
knee disorder was finally denied in a May 2004 rating decision as 
the competent medical evidence did not establish the existence of 
an in-service disease or a nexus between his current condition 
and service; an appeal as to this determination was not 
perfected.

2.  Evidence submitted since the May 2004 rating decision 
includes information pertaining to a fact necessary to 
substantiate the claim the absence of which was the basis of the 
previous denial.


CONCLUSIONS OF LAW

1.  The May 2004 rating decision that denied service connection 
for a bilateral knee disorder is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 3.105(a) (2009).

2.  Evidence received since the May 2004 rating decision denying 
service connection for a bilateral knee disorder is new and 
material. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2009).  

The VCAA is not applicable where further assistance would not aid 
a complaint in substantiating his claim.  Wensch v. Principi, 15 
Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5- 2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision with regards to the Veteran's request to 
reopen his service connection claim for a bilateral knee 
disorder, further assistance is unnecessary to aid him in 
substantiating this claim.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical profession."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence."

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. §§ 3.303(d), 
3.307, 3.309.

Certain chronic diseases such as arthritis may be presumed to 
have been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.   38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).


Finality and Reopening Criteria

An RO decision becomes final if a notice of disagreement is not 
received within one year of the notice of that decision.  
38 U.S.C.A. § 7105(c).  A veteran may reopen a finally 
adjudicated claim by submitting new and material evidence.  38 
U.S.C.A. § 5108.

In deciding whether new and material evidence has been submitted 
VA looks to the evidence received since the last final denial of 
the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence is defined as existing evidence not previously 
submitted to VA and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether or not it is new and material.  
Savage v. Gober, 10 Vet. App. 488 (1997).

Factual Background and Analysis

A May 2004 rating decision denied the Veteran's claim for service 
connection for a bilateral knee disorder as the evidence did not 
establish a nexus between a current disorder and service.  

In the year following the rating decision the Veteran submitted 
additional evidence and asked that the RO "reconsider" its 
decision.  These statements did not constitute notices of 
disagreement because the Veteran did not express disagreement 
with decision or evince a desire for appellate review.  
38 U.S.C.A. § 7105(b); Gallegos v. Gober, 283 F.3d 1309 (Fed. 
Cir. 2002); 38 C.F.R. § 20.201 (2005).

The evidence submitted within the year following the RO decision 
was not new and material because it consisted of opinions from a 
private physician, which had previously been considered.

An appeal of this determination was not perfected and the rating 
decision is final.  38 U.S.C.A. § 7105(c).

The evidence considered in the May 2004 rating decision included 
the Veteran's service treatment records, a February 2004 opinion 
from Dr. R. C. and various private treatment records.

A September 1970 service entrance examination and December 1972 
service discharge examination were negative for any relevant 
abnormalities   The Veteran denied suffering from a trick or 
locked knee in a September 1970 service entrance Report of 
Medical History (RMH).  His remaining service treatment records 
were negative for complaints, treatments or diagnoses of a knee 
disorder.

Right knee internal derangement was diagnosed in an October 1998 
private treatment note.  Right knee arthroscopy conducted in 
October 1998 revealed a tear of the anterior and posterior medial 
meniscus with partial disruption of the anterior cruciate 
ligament (ACL), "old".  Left knee arthroscopy conducted in May 
1999 revealed a tear in the anterior and posterior portion of the 
medial meniscus, lateral meniscus and mid portion as well as 
chondromalacia and medial femoral condyle.

A November 2000 private treatment note reflected the Veteran's 
complaints of left knee pain for two weeks.  He denied suffering 
a knee injury.

A May 2001 private left knee magnetic resonance imaging (MRI) 
scan found moderately severe degenerative changes in the medial 
tibiofemoral joint compartment and mild degenerative changes in 
the patellofemoral and lateral compartments of the joint.

A July 2001 private treatment note reflected the Veteran's 
complaints of worsened left knee symptoms and difficulty walking.  
Left knee arthroscopy conducted in July 2001 revealed left knee 
patella chondromalacia, a tear of the anterior medial and mid 
portion of the lateral meniscus with a partial tear of the ACL.  
A December 2001 private treatment note diagnosed bilateral knee 
degenerative joint disease.

A May 2002 private bilateral knee X-ray revealed some loss of 
medial joint space.

The Veteran reported that he had injured his right knee in 
service and that he had re-injured this knee in 2001 in a 
February 2004 private psychiatric evaluation.

A February 2004 statement from Dr. R. C. reflects the Veteran's 
reports of a bilateral knee disorder since injuring his knees on 
rocks during service.  He had gone to sick call and was placed on 
medication to treat the condition.  Physical examination revealed 
some mild varus deformity in both knees and generalized 
tenderness especially on the medial side of the joint lines.  A 
diagnosis of bilateral degenerative joint disease secondary to 
old trauma with chondromalacia was made.  The examiner opined 
that "all of this" stemmed from the original injuries the 
Veteran sustained in service.

Evidence received since the May 2004 rating decision includes a 
June 2005 opinion from Dr. R. C., Social Security Administration 
(SSA) records and various private treatment records.

A February 2001 psychiatric treatment note reflected the 
Veteran's reports of feeling embarrassed "to reveal that his 
knee ligament injury was secondary to his compulsive 
masturbation."

A history of bilateral knee injuries was reportedly denied on 
private treatment in September 2001.  Continued knee swelling and 
pain and a history of gout and knee osteoarthritis were reported.  

Physical examination revealed some tenderness anteriorly along 
the knees bilaterally and popliteal fossa area.  Accompanying X-
rays revealed no advanced arthritis change, a possible chondral 
defect on the medial femoral condyle and some irregularity to the 
medial facet of the patella.

An October 2001 SSA Disability Report shows that the Veteran 
reported the onset of his knee disorders to have occurred in the 
summer of 1994.  He was awarded benefits in December 2001 on the 
basis of a personality disorder.

A June 2005 private opinion from Dr. R. C. indicates that the 
Veteran had a history of knee problems which were connected to 
injuries he sustained in service.  He has placed excessive 
amounts of stress on his lower leg and foot bilaterally, 
resulting in degenerative joint disease in both feet and chronic 
Achilles tendonitis.  These conditions were "related to his 
initial knee injury because of excessive stress."

A second June 2005 private opinion from Dr. R. C. indicates that 
he had reviewed the Veteran's service treatment records and was 
essentially duplicative of the first opinion.

Various private treatment records reflect the Veteran's continued 
treatment for his bilateral knee disorders.

The May 2004 rating decision denied the Veteran's claim for 
service connection for a bilateral knee disorder as the record 
was negative for evidence establishing a nexus between any such 
condition and service.  Evidence establishing such a nexus is 
required to reopen this claim.

The second June 2005 private opinion from Dr. R. C. repeated 
previously considered opinions, but was also based on a reported 
review of the Veteran's service treatment records.  This evidence 
is both new and material, in that it was not previously of 
record, relates to an element of the previous denial that was 
found to be lacking, and raised a reasonable possibility of 
substantiating the claim-evidence that the current knee 
disabilities were related to service.  The claim is therefore 
reopened.


ORDER

New and material evidence having been received; the claim for 
service connection for a bilateral knee disorder is reopened.


REMAND

Under VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The evidence of a link between a current 
disability and service must be competent.  Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).

A veteran's reports of a continuity of symptomatology can satisfy 
the requirement for evidence that the claimed disability may be 
related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon v. Nicholson, at 83.

During the course of his claims and appeals, the Veteran has 
reported that his current bilateral knee symptoms had been 
present since service.  Post-service treatment records document 
regular treatment for a variety of knee disorders, but contain 
conflicting histories as to the onset of the disability.  

Dr. R. C.'s opinions link the Veteran's current knee disability 
to service, but do not account for the Veteran's occasional 
reports that his disability began after service or provide a 
sufficient rationale.  A VA examination is therefore required to 
determine the etiology of the Veteran's claimed bilateral knee 
disorders.

Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC should afford the Veteran a 
VA examination to determine whether any 
current bilateral knee disorder is related to 
active duty service.  The claims file 
including a copy of this decision and remand 
must be made available to, and be reviewed 
by, the examiner.  The examiner should 
indicate such review in the examination 
report or in an addendum.

After the examination, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any current 
bilateral knee disorder had its onset in 
service or is otherwise related to a disease 
or injury in active duty service.  The 
examiner should also comment on the Veteran's 
statement regarding the etiology of his knee 
disorders as contained in the February 2001 
psychiatric treatment note in any opinion.

The examiner should provide a rationale for 
this opinion. The examiner is advised that 
the Veteran is competent to report injuries 
and symptoms, and that her reports must be 
considered in formulating the requested 
opinion; although the examiner may assess the 
credibility of the Veteran's reports, as well 
as any other evidence.

If the examiner cannot provide an opinion 
without resorting to speculation, the 
examiner must provide a rationale as to why 
this is so, and must indicate what if any 
additional evidence would permit an opinion 
to be made.

2.  The AOJ should review the examination 
report to ensure that it contains all 
information and opinion requested in this 
remand.

3.  If the claim on appeal is not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


